Name: Commission Delegated Directive 2014/75/EU of 13 March 2014 amending, for the purposes of adapting to technical progress, Annex IV to Directive 2011/65/EU of the European Parliament and of the Council as regards an exemption for mercury in cold cathode fluorescent lamps (CCFLs) for back-lighting liquid crystal displays, not exceeding 5 mg per lamp, used in industrial monitoring and control instruments placed on the market before 22 July 2017 Text with EEA relevance
 Type: Directive_DEL
 Subject Matter: trade policy;  marketing;  information technology and data processing;  environmental policy;  electronics and electrical engineering;  deterioration of the environment;  technology and technical regulations;  iron, steel and other metal industries
 Date Published: 2014-05-20

 20.5.2014 EN Official Journal of the European Union L 148/84 COMMISSION DELEGATED DIRECTIVE 2014/75/EU of 13 March 2014 amending, for the purposes of adapting to technical progress, Annex IV to Directive 2011/65/EU of the European Parliament and of the Council as regards an exemption for mercury in cold cathode fluorescent lamps (CCFLs) for back-lighting liquid crystal displays, not exceeding 5 mg per lamp, used in industrial monitoring and control instruments placed on the market before 22 July 2017 (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Directive 2011/65/EU of the European Parliament and of the Council of 8 June 2011 on the restriction of the use of certain hazardous substances in electrical and electronic equipment, (1) and in particular Article 5(1)(a) thereof, Whereas: (1) Directive 2011/65/EU prohibits the use of mercury in electrical and electronic equipment placed on the market. (2) Many industrial monitoring and control instruments (IMCIs) are equipped with back-lighting liquid crystal displays that require the use of cold cathode fluorescent lamps (CCFLs) with 5 mg mercury. The total negative environmental, health and consumer safety impacts caused by substitution of mercury containing CCFLs in industrial monitoring and control instruments are likely to outweigh the total environmental, health and consumer safety benefits thereof. (3) To enable the repair and prolong the service life of products, an exemption from the restriction of mercury in CCFLs for back-lighting liquid crystal displays in IMCIs should be granted. In accordance with the repair-as-produced principle, the exemption should apply to all products placed on the market before 22 July 2017, which is the compliance date for IMCIs, and the validity period of the exemption should be 7 years from that date. It is unlikely that the exemption will have adverse impacts on innovation. (4) Directive 2011/65/EU should therefore be amended accordingly, HAS ADOPTED THIS DIRECTIVE: Article 1 Annex IV to Directive 2011/65/EU is amended as set out in the Annex to this Directive. Article 2 1. Member States shall bring into force the laws, regulations and administrative provisions necessary to comply with this Directive by the last day of the sixth month after entry into force at the latest. They shall forthwith communicate to the Commission the text of those provisions. When Member States adopt those provisions, they shall contain a reference to this Directive or be accompanied by such a reference on the occasion of their official publication. Member States shall determine how such reference is to be made. 2. Member States shall communicate to the Commission the text of the main provisions of national law which they adopt in the field covered by this Directive. Article 3 This Directive shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union. Article 4 This Directive is addressed to the Member States. Done at Brussels, 13 March 2014. For the Commission The President JosÃ © Manuel BARROSO (1) OJ L 174, 1.7.2011, p. 88. ANNEX In Annex IV to Directive 2011/65/EU the following point 35 is added: 35. Mercury in cold cathode fluorescent lamps for back-lighting liquid crystal displays, not exceeding 5 mg per lamp, used in industrial monitoring and control instruments placed on the market before 22 July 2017 Expires on 21 July 2024.